Motion by Tilcon New York, Inc. for leave to appeal dismissed upon the ground **578*801that it does not lie, appellant-respondent having previously moved for leave to appeal to this Court from the Appellate Division order from which leave to appeal is currently sought ( 28 N.Y.3d 1045, 43 N.Y.S.3d 244, 65 N.E.3d 1279 [2016] ).Motion by Richard Ronkese for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.